Citation Nr: 1532346	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disability, claimed as chronic bronchitis, to include as secondary to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to March 1988, November 1990 to May 1991, May 1994 to August 1994, December 1995 to August 1996, and November 2000 to October 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the Veteran's claims file is currently at the Waco, Texas, RO. 

In February 2011, the Veteran appeared and testified at a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the Veteran's claims file. 

The case was remanded in April 2011 and June 2014 for further development which has been completed, and has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  In-service bronchitis was acute and resolved without residual. 

3.  A chronic pulmonary disability was not manifest in service and is not otherwise attributable to service. 



CONCLUSION OF LAW

A pulmonary disability, including as due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in November 2005, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  
The Board notes that the Veteran was not notified of the process by which initial disability ratings and effective dates are established prior to the initial adjudication of the claim.  However, such error was harmless given that service connection is being denied, and as such, no rating or effective date will be assigned with respect to the Veteran's pulmonary disability.    

VA has also satisfied its duty to assist.  The claims folder contains some service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Additionally, in June, the Board, having determined that the current examinations of record were insufficient, remanded the matter to afford the Veteran another VA examination in connection with his current claim.  Subsequently, he was scheduled for a pulmonary function test in October 2014 for which he failed to report.  The Veteran has not offered any reason for his failure to report to this examination.  The December 2014 supplemental statement of the case (SSOC) outlined the reasons for the continued denial of his claim, specifically that because he failed to report to his examination his claim would be adjudicated based on the evidence of record which was insufficient to grant his claim.  The Veteran has not indicated that he wanted to reschedule this examination.  Therefore, because the Veteran was given ample notification that he would be scheduled for a pulmonary function test and he failed to report to the examination, and he was given multiple opportunities to provide good cause to report to his examination; the Board finds that there is no prejudice to proceed with the claim.  See 38 C.F.R. § 3.655(a) (2014). 

Without the Veteran's cooperation, VA cannot obtain the evidence necessary to ascertain the etiology of his current pulmonary disability.  While VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (noting that a veteran cannot passively wait for help from VA). Therefore, the Board finds that additional efforts to assist the Veteran with obtaining additional and to schedule the Veteran for further evaluations would be futile, and as such, the Board finds that VA has fulfilled its duty to assist has been met.  38 C.F.R. § 3.159(c) (4) (2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Board remanded this matter in April 2011 and June 2014.  In April 2011, the Board instructed the agency of original jurisdiction (AOJ) to obtain any outstanding treatment records, afford the Veteran an examination, and re adjudicate the claim.  Thereafter, additional records were obtained, the Veteran was afforded an examination in May 2011, and his claim was readjudicated in a March 2012 SSOC.  In June 2014, having determined that further evaluation was necessary as a result of additional argument and evidence submitted, the Board instructed the AOJ to provide the Veteran an updated VCAA letter for claims due to undiagnosed illness, afford him another examination, and readjudicate the claim.  Subsequently, the Veteran was sent an updated letter in September 2014.   Although the AOJ attempted to schedule the Veteran for pulmonary function testing in October 2014, he failed to report to the examinations, provide an explanation for his failure to report, or requested that his examination be rescheduled.  His claim was again readjudicated in the December 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
  
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2014).  Accordingly, the Board will address the merits of the claim.

ANAYLSIS 

The Veteran appeals the denial of service connection for a pulmonary disability.  The Veteran contends that he has a current lung disability, manifested by a chronic cough, related to his military service.  He claims he has had a chronic cough since leaving Iraq the first time.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service treatment records show that on several occasions the Veteran complained of a cough.  He was diagnosed with acute bronchitis.  Any in-service symptomatology,  however, is shown to have been acute and to have resolved prior to separation.  

The record shows that it was reported during the December 2005 VA examination that the Veteran was diagnosed with bronchitis and chronic cough in 2004.  The VA examiner, however, found there was no pathology to render a diagnosis.  VA outpatient treatment records show that on several occasions between 2005 and 2009, the Veteran complained of, and sought treatment (including the use of a bronchodilator) for a chronic, persistent cough.  

A February 2006 VA treatment record shows that a pulmonary resident indicated that the most likely cause of the Veteran's cough was chronic rhinitis given his history of persistent postnasal drip.  In June 2006, the Veteran was noted as having  bronchitis.  A December 2006 VA outpatient treatment record shows that the etiology of the Veteran's cough was unclear.  A July 2008 VA treatment record shows that the staff physician indicated that there was a concern that there was a possible allergic component versus sinusitis to the Veteran's chronic persistent cough and that there was less likely aspiration.  An August 2008 VA treatment record, however, shows that the examiner indicated that there was no indication of allergy.  VA examination dated in May 2011 showed the Veteran had a chronic nonproductive cough secondary to tracheal irritation of unknown etiology.  No pulmonary diagnosis was given.  In VA treatment records dated in 2013, the Veteran was shown to have "cough variant asthma."

The record shows that the Veteran has a pulmonary disability.  The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records, however, do not include any opinion linking the claimed pulmonary disability to service, and neither the appellant nor his representative has presented any such opinion.  Rather, the Veteran was scheduled for a VA examination in October 2014.  The VA examiner stated that the Veteran's service treatment records are silent for a diagnosis of asthma but service treatment records are reflective of acute bronchitis episodes.  She stated the literature supports coughing as a sign of bronchitis.  The VA examiner was unable to render an etiology on the Veteran's disability because he failed to show up for the pulmonary function test.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Here, a VA examination was needed to determine the etiology of the Veteran's disability.  The Veteran was scheduled for such an examination.  He, however, did not appear for the examination and has not shown good cause for his failure to appear.  

After reviewing the evidence of record, the Board finds that the most probative evidence of record is against a showing that the Veteran has a pulmonary disability that is related to service.  While the Veteran is shown to have been treated for bronchitis in service, any in-service symptomatology is shown to have been acute and to have resolved prior to separation.  A chronic pulmonary disability resulting therefrom is not shown by the record.  Post service treatment records also fail to disclose to a link between the Veteran's current pulmonary disability and service.  

In making this decision the Board notes that the Veteran is competent to report cough symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of his pulmonary disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board recognizes that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 2014); 38 C.F.R. § 3.317(a) (1) (2014).  The evidence shows diagnoses of bronchitis and cough variant asthma.  As the Veteran's symptoms have been attributed to known diagnoses, the provisions above do not apply.

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a pulmonary disability, claimed as chronic bronchitis, to include as secondary to an undiagnosed illness is denied.  




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


